              Case 8:19-bk-10044-ES                          Doc 13 Filed 01/21/19 Entered 01/21/19 19:47:18                                                Desc
                                                              Main Document    Page 1 of 14


                :              5                2            P4 S5                 %                     48 083 2 3%. 857>
5             P.
     "&% $
    % ) 9' '8' )' : 4 % !
    7(2 E ,% % /'? 0  ."' 73
    %)"   ')   7 - -

    ( (




                                   ! /                   !
               !           "




7                              $                             (                1            "             0 %. 536 . # +* 7                  33

'         #                                                                                              0M :2. # *
    4 '5 '"".)%                                                                                                                E            2




                                                                                                             R        ""

                                                                                                                      U4       : *+ <$ (C 7       *+ <B V
                                                                                                                                 23 C D                 O                   4*
                                                                                                           "'* 2/6/2019
                                                                                                          .9'* 11:00 am
                                                                                                          00 '))*


                                                                                                                                        E        4* R           2       C0DS
                                                                                                           "'* 3/26/2019
                                                                                                          .9'* 1:30 pm
                                                                                                          00 '))*
                                                                                       1           $ (

                95 !-                      : ! 9         ($ $ $:          "        (!              5 !-                   #;        "      (!                       $
    9'<5 :             "             '        <           " 5 !-                           $ 925<: ! 925< :       "            2        5 !-      <         . 0 "            $

     " *

                               C E              Y                Y                                                    E                                                 6
                                         D* 2        0               * :      $:       (
                                                    :                                                                                                                       :
                                     "                                !                                                    >                            :

                   2                                '                                          3     %                0            0        1           0
                       8                                                      :                                            2                E               2
             Case 8:19-bk-10044-ES                                           Doc 13 Filed 01/21/19 Entered 01/21/19 19:47:18                                                                Desc
                                                                              Main Document    Page 2 of 14

                         "                                                             '                                                                  "

                                             *2          :                                         1                                                                        :        >
                                                                     >                                     :                                              "                                                              '
                                                                             "

'                                        :       K                                                                                    :                                                                         "
     !                                                       :                             -                                                                                                                        "
                                                         0    2                                        0                                              "                                                 !
                                                     4 : *+ < '
         7            *+ <B                  4        : *++)$ (

1                    "                                                                                         "            :

    &' 8%//%:. 5 9 ""' ) 9 $ ,' %8 ! ".# /                                                 .9!% "          #' "% $% *

& '                          "           $         ' *                                         "                                     "+                    "                                        #               ",
                         "           $           " -.                             /        '     ' * "                          $                         ' * "                 $                                    '
                                 "                    "          %           "                 "+ ,

                         G / ".% %8 ! %!' "$ 0 ?%.0 #' %8 /.' % ! %!' "$ %8 "&' ,                                                                             !"#$ ')" "' )'" % " .                     / )) 2
                           01% '#".% G C           M -C D 0 C0DD*
                             #/ 0'0       %" . #/ 0'0

                         ?%.0 #' %8 J 0.#. / /.' % % !%))'))% $                                                        % ! #& )' 9% '$ )'#                      ."$ . "' ')" )'" % " .                          '#".%
                         GC        M  C8DD*
                            #/ 0'0     %" . #/ 0'0

             2             ')) "& 8 // ! $9' " %8 0%9')".# ) !!% " %,/.5 ".% "& " & ) ,'' )).5 '0 "%                                                                                5%?'        9' " /   ."
                         ! )      " "%         M 2 C DC3D &.) ! %?.).% '; . ') "& " ! $9' ") .   "                                                                                  '#".%          ,' 8%
                         "' 9 %8 - 9% "&)*
                              #/ 0'0       %" . #/ 0'0

             3               "&' % )"                0 0 / ! %?.).% ) )'" % " .                                    '#".%        G*
                                #/ 0'0                  %" . #/ 0'0

                                                                                                                                                                E G                             A
    Q                                G                                   2        C D 1                                         1         $           (                                                     !
                 O                   1                                                       1     "                    :
                                                     /                                     3 % 0 A *)

         " *

1                                                    "       :                                                     "                          #

    '#".%                                                                        4 E

                     6               :       :                    "                   *+                                                                            "               '
                                                     )       *+              *                                                                                                          "                        $7
                     *+ <B $ ($ ($ ((

                     :          1                            #
                      = 2 +73 -                                                                                                                   -                             =       22 -        -
                     4                                           -                                     = 22 -      -

                     5


                         2                               '                                                     3       %                      0                 0       1               0
                             8                                                                     :                                                  2                 E                   2
    Case 8:19-bk-10044-ES                                          Doc 13 Filed 01/21/19 Entered 01/21/19 19:47:18                                                                    Desc
                                                                    Main Document    Page 3 of 14

                         0                                 0             -                                               "
                                  $0          <( "                                               '                                                                "
                                              "                                          -

                      Y %"Y !/                *2                           =

                      Y ' #' " 5'Y !/                           * ,                                                                                                                       =

                          Y ').0              /Y !/            * 2
                                                                 :                                           =               J                     ,

     )       6                    :                                                                                                                                                   "
                                                   "                                                             "                         #$ (               =
                          B /                                        "
             1             "              J                                 0       $ 3 % 0 A *)<$ ($*((                                           $ (   1                            B
                                "                  !                       3 % 0 A *)<$ (        =
                     9+

0                     :                                                0                 * 2                     "                                                                        "                  #
                 -
          1               "                   :
          1               "                   :                                                          0                   *2
          8           $           "                        "                 ! (#

1    '                    /                   1                "                             0                   *2                    "                                      /
             :                     "                   -                                                                                   :                  ++,
                                               $0              <( "                                          0                    *2                          /                           /               =<++
                                              :

.    '                                                                     $ (           5                   :                         4           0                          4       : *++) $ (
     0                    *2                                       Q                         J                                                                            +
                       "                                                         1
     4        : *++) $ (                                                                                                                                 :

4    1                                                                               J                                                                                                            "
                                                                       "
                                                                                                                             "             "
                     :            1                                                                                      J
                                       0                   *2                                        "                           $ (               "              #

    0                7                5                            0                 1                                             7       -1                     W


     .                   J                                                                                                                     "                                  *+
                                                           2           0                 * 2                                                                  J                                            $ (
                                                                                                     1           O       :         :                                                  J
                                                                                                                                           $ (            /
                                                                                                                                            0            *2           K                       2       0
         * 2                  "                                                                                                                                                       J


D    1                                                                                   = +++ "
                                                                                          3 % 0 A *+-$ (

M    2        0                   *2                                         Q                                                                     :


'    1                                                                               /                                                                                /

         2                                     '                                                         3           %                         0         0        1               0
             8                                                                       :           =                                                 2              E                   2
      Case 8:19-bk-10044-ES                           Doc 13 Filed 01/21/19 Entered 01/21/19 19:47:18                                                         Desc
                                                       Main Document    Page 4 of 14

                                 /

  &     1                                                J                                           1            %               8


  L     '            :                                                                       0               *2
                                                 :

'#".%                                                                <                                                                                *

  ./                         "                               :                                       0            *2
                                                     " #

                                                                 *

        2                                        "           #

            )"       '               1           %               8                                                "           #

                         $ (1                %               8                                               *            K               /
                                     :   :                                   C

                         $ (                         /                                       C

                     '                   1               %           8                                                "           #

                         $ (2                    *               K               /                                                    :       :                           C

                         $ (                         /               $0          $ ((

             0 %         !                                                                                                                                            /
                             "                           :

        20           5   B                                           "                                   /                    "                           :       5
                     "
                                                                      "                                  :

                                                                                         *




            2                            '                                           3           %                    0               0           1       0
                 8                                                       :   >                                                2               E               2
          Case 8:19-bk-10044-ES                                Doc 13 Filed 01/21/19 Entered 01/21/19 19:47:18                             Desc
                                                                Main Document    Page 5 of 14




                                          A                                                                                        M   (
                                      0                    "                                                  %       ''

3                       "
      "                                   /                                                              "

                                                                   68352 84                   '52. .%2                          282 7
                        0 2.D8 >
                                                                : '8 '2> 07 '6                  2.                             : >6.52

                                   ./

$ (       0                   *2              K 4      X                  ,                                                                :

$)(                          K 4                                          F                                                                       F

$*(       0                   2            K 4


$-(       8

$<(       8

      8             :             0

$ (       '                               %

$)(       4                   2 /

$*(       1                   %            8

$               (             8

          1                   %            8
          :                               A *))$ ($-( $                       J                       :       )%           '                      9+
                         (

          $         "                 !       (#




                                                                                          E               P
                                        AE         E       4                                  E
          - !


          5             )" ?3 ! ?                  -   #          "   "           "           !   !

       1                 "                                                                                                                                 "
      "                                       J                                                                       "                                2


              2                                    '                                  3   %               0            0       1       0
                    8                                                 :       @                                   2            E           2
    Case 8:19-bk-10044-ES                                  Doc 13 Filed 01/21/19 Entered 01/21/19 19:47:18                                                        Desc
                                                            Main Document    Page 6 of 14

                       "                                                   0                 *2                                  1                                 " 1            "
                                                                                                                                                      0           * 2            "


    3                      "
                                     "

                                                                                                                                                                     :8%2B
                                                                                                           .%2'6 2.1                                               :.2'2'85
                                     7 %2 - 1'D'2%                     68352 84                                                               .%2'6 2.1
    5 6. 84                                                                                      '52. .%2   6852M7>                                               68 2D D.
                                     84 008352                           .   D.                                                                 282 7
    0 .1'28                                                                                          2.   : >6.52 85                                               : >6.52
                                       536 .                            '4 5>                                                                 : >6.52%
                                                                                                              .   D.                                              1'% 3 %'5D
                                                                                                                                                                      D.52
A'//)   5% E%9'                                                F       +                                            F2 3-- -(                 F   +               2
 % "5 5'                                                                                                                                                           1



                                                                                                        2


                                                                                                                             AE       E
                                                                                         4 E                         E

    - !


     % ' )" ?3 ! ?                         -     #                 "           "         "              = !         !

   1                             #

   $ (     .8 # ".%             %8       / .9)           %//       9%              ")1/.'        ?%.0       #' ./                                     "
                                                                                                                         "
                                                                       :                                                                  "

         $ (                               B                           #1                                                                                                :
                                                                                    0        *                                                                    ?%         0
                            @4

               $( 1                                                                                             /


               $ (1                                                            "         :       )%           '; 0                    :                                               C
                           Y'         Y        /                                                 :          :                - $
                   %             '; 0 (              :         :                                            )$                                :
                                                                           !                                                                      B               %          '; 0 (C
                                     :                                     B                                                                                           "
                                                                                                                                          B

         $ (                               B                               #                 "                       /                                                       "
                                                                                         0        <         "

   $)(         =')1. )               #' 1                                            J                                       /                        "   O




           2                               '                                                 3          %                    0                0       1       0
               8                                                               :         A                                        2                   E           2
        Case 8:19-bk-10044-ES                  Doc 13 Filed 01/21/19 Entered 01/21/19 19:47:18                                Desc
                                                Main Document    Page 7 of 14

                                           3   4
                                                                                                                  E




                                                                                   2


                                                                           Q                          M   -

        - !


            % ' )" ?3 ! ?         -    #               "           "   "           =5 !   !

        2                         ""               #

    '                 "       +
                          J                                    1

) '               "


2                         "                            :           "                              " 3                 "
                                                                                                                  "
                                                           3
                                               4
                                                                                                              E




              2                    '                                           3   %          0           0   1           0
                  8                                                :   8                          2           E               2
        Case 8:19-bk-10044-ES              Doc 13 Filed 01/21/19 Entered 01/21/19 19:47:18                                                          Desc
                                            Main Document    Page 8 of 14



                                                                                   3


                           E                    AE    E E
                                       E             AE E E
         - !

    5          )" 93 ! :       -       #        "        "       "                >!       !                            $

    1              "                                                                                               $8               :           (
                         " "                             J                                                                                                     "
                         2                  "                                                      0               * 2                                       1
                       " 1   "                                                                                                                               "
                           0               *2            "                                                               3                  "
                                                                                                                                                               "

                                                                                                       ' %8 '8          /"
                               3       4                                                                                                                      4    4
                                                                                                               E
                                                             4
                                                                                                                                                                   4
                                                                                                                   4                                          4
                                                                                                                                                         2
                                                                                                                                                         1




    "                                                                                                                       %           '


                                                                                                       *
    $            %%    & '  % % " "                  " %                     ""                            %                    "                   ",
         % ' )" ?3 ! ?     - #      "                  "             "            @!           !                            $




        . "'       #' %8 ! $9' ") 1         "
                      "    "                                                           :                       2
"                        1

                                                             3
                                                     4
                                                                                                                   E




           2                       '                                     3        %                        0                0       1           0
               8                                         :                                                     2                    E               2
Case 8:19-bk-10044-ES                Doc 13 Filed 01/21/19 Entered 01/21/19 19:47:18                                                  Desc
                                      Main Document    Page 9 of 14




     . "'     #' %8 ! $9' ")         0#   ' %8            $ 0'8      /" 1
                                                                                                         "           "
               :                 2                                                      "                                         "
          0        *2
                                              3                                                                  ' %8 '8     /"
                                     4
                                                                          4                                      E




 "&' )'!        "'/$ #/ )).8.'0 % ! .% ."$                )'#       '0 #/ .9)
                                                           3
                                                  4
                                                                                            E              C.8
                                                                                                    !!/.# ,/'D




                                                                                  -




 - !

 % ' )" 93 ! :          -    #            "           "        "              A!         !                   $

1                                                                             "                                                   K          1
 J                                    :                                               3 % 0 A *9)$ (
                             3 % 0 A *+                                                                  "
                                "                           0         <


     '0."%     9'*                                                       ')# .!".% *




                                                                                  (


                                 Q                                                          Q
 - !

 % ' )" 93 ! :          -    #            "           "        "              8!         !                   $

      2                  '                                           3        %                 0                0       1        0
          8                                           :         B                                    2                   E            2
     Case 8:19-bk-10044-ES                         Doc 13 Filed 01/21/19 Entered 01/21/19 19:47:18                                    Desc
                                                   Main Document    Page 10 of 14


     2         /                                   /                                 "                        $   ! "             !
                !                     .       0           !                  (#


         '0."%         9'*

     ')# .!".% *
                                     'J'#"'0                                                 )) 9'0< #   ' 9%     " C.8   $D* F

         '0."%         9'*

     ')# .!".% *
                                     'J'#"'0                                                 )) 9'0< #   ' 9%     " C.8   $D* F

     $9' ") "% ,' # '0 :."&.                                      9% "&) %8 8./. 5 %8 "&' ,        !"#$ !'".".%     // # ' ! $9' ") :.// ,'
   9 0' "& % 5& "&' & !"' 2                             )"''

 %                                                        0


'#".%



                                                                                                                              F

                             ,                                                                                                        F

                             #                                                                                                        F
                                                                                                                          F       +
                             2                                                                                                        F

                             2                                                                                                        F
                             3                                                                                                        F
                                                                                                                                      F
                             (                                                                                                        F
                                                                                                                          F
                     E           2                  O
                    C )".9 "'0   L            /')) 0?.)'0 %"&' :.)'D                                                          F 2

                                                                                                                          F 22 -          -

'#".%      G                                              G

          % ' )" 93 ! :                   -    #              "         ! )C !       !

      )    " "%       2              C#D ',"% 9 )" )'" 8% "& // % )" 0 0 / ! %?.).% ) . "&.) / . "&.) )'!        "'
    '#".% G %8 "&.) /                   0 9 )" #&'# %88 "&' T #/ 0'0U ,%= % ,%=') .     5 !&)           2 01%     3
  %8     "    %8 "&.) /                  $ % )" 0 0 /        ! %?.).% "& " 0%') %" #%9!/$ :."& "&')' '; . '9' ") .)
  . '88'#".?'                             :                        :                  "
  0         *:                            :

    &' % )" 0 0 /       ! %?.).% ) )'' . 5 9%0.8.# ".% %8 /.' ) 0 )'# ."$ . "' ')") 00 ')) % /$ "&%)'
  /.' )   0 )'# ."$ . "' ')")   %: "% ',"%        0   %: "% ,' ) ,J'#" "% ?%.0 #'     0 // .5&") '
   ')' ?'0 ) "% $ 9 ""' ) %" # ' "/$ %: "% ',"%

           2                          '                                          3       %          0        0        1           0
               8                                                    :                                    2            E               2
    Case 8:19-bk-10044-ES                                  Doc 13 Filed 01/21/19 Entered 01/21/19 19:47:18                                                            Desc
                                                           Main Document    Page 11 of 14


          1     K '                            4 %     6       ;       :                                               %       !           0           K 7             0             K 7
    U    3 % 0 A <+9$ (                         $ (V 1
                                                     "             $ (
                                                    3 % 0 A <+9$ (      $ (                                                                  "" #&9' "
                 1         K '              4 %          6               0                                             K &                  7       5                      5
    %                '            U       3 % 0 A <))$ (V 1      "                                                 6                              !
                       B                                                                                                                                                       "
                 3 % 0 A <))$ ( '                                                                                                          3 % 0 A <))$ (        0                 *2
    "

 9' %8       '0."%           .' &%/0' 1 ' ?.#' *

                                                                       0
')# .!".% %8 /.'                 0 #%// "' / C ,#,                         /.' %          2        .       " D*


 9' %8       '0."%           .' &%/0' 1 ' ?.#' *

                                                                       0
')# .!".% %8 /.'                 0 #%// "' / C ,#,                         /.' %          2        .       " D*


 9' %8       '0."%           .' &%/0' 1 ' ?.#' *

                                                                       0
')# .!".% %8 /.'                 0 #%// "' / C ,#,                         /.' %          2        .       " D*



 0 1             K       J                     :           6                   0         K %                   0                   7       1                                "
                                                           :           "                                                                                 B     :  "
                                                                                                                                       "       % )' "&.) %!".%   ',"% 9 )"
    )' ?' "&.) /         %9                                2                                  23                                                       0 // '/ "'0 '=&.,.") )
    . )" #"'0 . "& " 8% 9


                                          O                                                                        O

                                      E                1           G


                                                               $
                                                                           #

                     $                        /                                    ! "                                     !                ! !                            (

                     8                             $                           !              D            !           #               !            "    !       ! #           - !
                              !               (#


                           3 % 0 A <))$ ( X 1                                                                           $ (
                                                                                                                       :

                           3 % 0 A <+9$ (                      $ (X1                                                                       $ (
                            "
                                                               "                                  "        #



                     $ (                                       3 % 0 A *)

         2                                '                                                   3        %                               0           0         1    0
             8                                                                     :                                                        2                E         2
Case 8:19-bk-10044-ES   Doc 13 Filed 01/21/19 Entered 01/21/19 19:47:18   Desc
                        Main Document    Page 12 of 14
       Case 8:19-bk-10044-ES                          Doc 13 Filed 01/21/19 Entered 01/21/19 19:47:18                                            Desc
                                                      Main Document    Page 13 of 14

                                           E                         E                      2             1
                           C                   MM   -* G                        1           G                                         C DD

     % ' )" ?3 ! ?                     -   #              "                         !       !       ! !                   $


       '0."% .' &%/0' 1 ' ?.#' *
           ,J'#" .' $ $ ) 7                                   )* 6
        % (#


       '0."% .' &%/0' 1 ' ?.#' *
           ,J'#" .' $ $ * 7                                   )* 6       % (#


2      '0."% .' &%/0' 1 ' ?.#' *
           ,J'#" .' $ $ - 7                                )* 6          % (#


3      '0."% .' &%/0' 1 ' ?.#' *
           ,J'#" .' $ $ ) 7                                   )* 6
        % (#


       '0."% .' &%/0' 1 ' ?.#' *
           ,J'#" .' $ $ * 7                                   )* 6       % (#


-      '0."% .' &%/0' 1 ' ?.#' *
           ,J'#" .' $ $ - 7                                )* 6          % (#


(      '0."% .' &%/0' 1 ' ?.#' *
           ,J'#" .' $ $ ) 7                                   )* 6
        % (#


+      '0."% .' &%/0' 1 ' ?.#' *
           ,J'#" .' $ $ * 7                                   )* 6       % (#


7      '0."% .' &%/0' 1 ' ?.#' *
           ,J'#" .' $ $ - 7                                )* 6          % (#


.                 !                "                ! &              ! $0

                      *'                                                    $                                         (               0              *2       '
                                       !                       "                3           %
                                                                "                                         J       '           "              0            *
2

./                $    (       6           $          7


:             #       "&% $

          2                                '                                            3       %             0               0   1          0
              8                                                        :            =                                     2       E              2
Case 8:19-bk-10044-ES   Doc 13 Filed 01/21/19 Entered 01/21/19 19:47:18       Desc
                        Main Document    Page 14 of 14

          1         1              "




  2             '                          3   %     0       0   1        0
      8                        :       >                 2       E            2
